COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-11-00191-CR


CHARLES DEANDRA SIMS                                               APPELLANT

                                         V.

THE STATE OF TEXAS                                                      STATE


                                      ----------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Appellant Charles Deandra Sims appeals his conviction for forgery. We

affirm.

      Two days before Christmas in 2010, appellant drove with Albert Griffith to

a bank in Arlington where appellant and Griffith had accounts. Appellant placed

a $674.84 check and a deposit slip for Griffith’s account into one of the bank’s

drive-through tubes. The check was drawn on Atlas Match, LLC. The front of
      1
          See Tex. R. App. P. 47.4.
the check designated appellant as the payee, and the back contained signatures

bearing appellant’s and Griffith’s names. Julie Bair, who worked at the bank,

recognized appellant because he had been inside the bank to discuss matters

related to his account.2 When Bair looked at the check, she believed that the

payee’s name on the check had been “washed” because, in part, appellant’s

typed name did not match another font on the check. A teller instructed appellant

to enter the bank, but only Griffith did so, and appellant left the scene.

      A grand jury indicted appellant with forgery.3 At trial, appellant pled not

guilty. Douglas Lamb, Atlas Match’s chief operating officer, testified that he had

signed the check that appellant had presented to the bank, that the check was

originally made out to someone other than appellant, and that after being placed

in the mail, the check had been altered without the company’s permission. After

listening to testimony from four witnesses (including Bair and Lamb), hearing

arguments from the parties, and deliberating for less than an hour, the jury

convicted appellant.

      During the punishment phase of the trial, the trial court received appellant’s

plea of true on an enhancement allegation and heard appellant testify. The court

found the enhancement allegation to be true and sentenced appellant to fifteen

years’ confinement. He brought this appeal.

      2
       Bair testified that appellant’s account was “scheduled to be closed due to
fraudulent activity.”
      3
       See Tex. Penal Code Ann. § 32.21(b) (West 2011).


                                          2
      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that in his professional opinion, this appeal is frivolous. Counsel’s brief and

motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967); see In re

Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim. App. 2008) (analyzing the effect

of Anders).    Appellant has filed pro se responses to his counsel’s brief.

The State has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

are obligated to independently examine the record and to determine whether

there are arguable grounds for appeal. See Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex.

App.—Fort Worth 1995, no pet.). Only then may we grant counsel’s motion to

withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

We have carefully reviewed the record, counsel’s brief, and appellant’s pro se

responses to counsel’s brief. We agree with counsel that the appeal is wholly

frivolous; we find nothing in the record that might arguably support the appeal.

See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also

Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.


                                         3
                                          PER CURIAM

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 13, 2012




                                 4